Title: Thomas Jefferson to Henry Foxall, 24 March 1809
From: Jefferson, Thomas
To: Foxall, Henry


          Sir  Monticello Mar. 24. 09.
          The cook which I had in Washington (mr Julien) and who is now with me for a time, informs me you made for the President’s kitchen some irons of casting for the stoves or stew-holes in the kitchen, in which the box-part & the grilles grille or bars were all solid together, and that you made them of three sizes. I must ask the favor of you to make 8. for me, to wit, 2. of the largest size & 3 of the middle & 3 of the smallest size, and forward them for me to Richmond to the care of Messrs Gibson & Jefferson, forwarding me the bill at the same time. I must pray you to do it without delay, if convenient, as they are indispensable in a kitchen. Accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        